 

LOCK-UP AGREEMENT

 

September 7, 2017

 

Ladies and Gentlemen:

 

This Agreement is being executed in connection with that certain Amended and
Restated Retention Agreement by and between Marathon Patent Group, Inc. (the
“Company”) and Doug Croxall (the “Shareholder”)( and such agreement as may be
amended from time to time, the “Agreement” and the transactions contemplated
thereby). The undersigned is an officer, director, consultant or a beneficial
owner of shares of capital stock, or securities convertible into or exercisable
or exchangeable for the capital stock of the Company to be issued to Shareholder
pursuant to the Agreement (each, a “Company Security”) For the absence of doubt,
Company Security for purposes of this Agreement shall mean only those Company
Shares issued or issuable under the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Agreement Amendment.

 

(A) Section 2(b)(iv)(1) and (2) of the Agreement are hereby deleted and replaced
in their entirety as follows with effect from the date of the Agreement (other
than as set forth herein the terms and conditions of the Agreement shall remain
in full force and effect):

 

(iv) Equity Awards.

 

(1) Upon the earlier of (A) December 31, 2017 and (B) the date of shareholder
approval of the Company’s 2017 Equity Incentive Plan (the “Incentive Plan”) the
Company shall issue to Employee a total of 2,800,000 shares of restricted common
stock of the Company and issued to the Chief Financial Officer 200,000 shares of
restricted common stock (the “Share Awards”) pursuant to the Incentive Plan (the
“Issuance Date”).

 

(2) The Share Awards shall vest as follows:

 

16.67% shall vest on the 30th day following the original date of issuance of the
Share Awards and an additional 16.67% on each succeeding monthly (30 day) period
following the date of the initial vesting until fully vested.

 

Until vested Employee may not sell, transfer, pledge or assign the Share Award.
In the event of a material breach of this Agreement by Employee all unvested
Share Awards to Employee shall be immediately cancelled. The Parties acknowledge
and agree that the Company shall not file any registration statement with
respect to the Share Awards (including without limitation, any registration
statement on Form S-8 for the Plan if it includes the Share Awards) without the
written consent of investors as provided in the UPA.

 

  

 

 

(B) Section 2(b)(iv)(3) is hereby amended by ending such subparagraph after the
second sentence thereof, and renumbering the remaining subparagraphs of Section
2(b) commencing with the subparagraph entitled “Waiver of Right to Severance
Compensation” which shall be renumbered as subsection 2(b)(v), and increasing by
one numeral each subsequent subparagraph of such subsection 2(b) thereafter.

 

2. Lockup. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees, for the benefit of
parties to the UPA (as defined in the Agreement) who shall be deemed third party
beneficiaries of such agreement that, during the period beginning on the date of
closing of a Qualifying Transaction (as defined in the Agreement) and ending on
the six (6) months anniversary thereof (the “Lockup Period”), the undersigned
will not directly or indirectly, (i) offer, sell, offer to sell, contract to
sell, hedge, pledge, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
sell (or announce any offer, sale, offer of sale, contract of sale, hedge,
pledge, sale of any option or contract to purchase, purchase of any option or
contract of sale, grant of any option, right or warrant to purchase or other
sale or disposition), or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future), any Share Awards,
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the undersigned on the
date hereof or hereafter acquired or (ii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of any Share Awards, whether or not any
such swap or transaction described in clause (i) or (ii) above is to be settled
by delivery of any Parent Security.

 

3. Permitted Transfer. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Share Awards: (i) as a bona fide
gift or gifts, provided that prior to such transfer the donee or donees thereof
agree in writing to be bound by the restrictions set forth herein, (ii) to any
trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, provided that prior to such transfer a duly authorized
officer, representative or trustee of such transferee agrees in writing to be
bound by the restrictions set forth herein; (iv) if such transfer occurs by
operation of law, such as rules of descent and distribution, statutes governing
the effects of a merger or a qualified domestic order, provided that prior to
such transfer the transferee executes an agreement stating that the transferee
is receiving and holding any Share Awards subject to the provisions of this
Agreement; or (v) up to 16.67% per month beginning on the 30th day following the
closing of the Qualifying Transaction and an additional 16.67% on each
succeeding monthly (30 day) period following the date of the initial 30 day
period. For purposes hereof, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.

 

  

 

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York irrespective of any conflict
of laws principles. The parties hereby agree that any action or proceeding with
respect to this Agreement (and any action or proceeding with respect to any
amendments or replacements hereof or transactions relating hereto) may be
brought only in a federal or state court located in New York, State of New York
and having jurisdiction with respect to such action or proceeding. Each of the
parties hereto irrevocably consents and submits to the jurisdiction of such
courts.

 

5. Miscellaneous. This Agreement will become a binding agreement among the
undersigned as of the date hereof. This Agreement (and the agreements reflected
herein) may be terminated by the mutual agreement of the Company, Shareholder
and the Designated Purchaser (as defined in the UPA) and if not sooner
terminated, will terminate upon the expiration date of the Lockup Period. This
Agreement may be duly executed by facsimile and in any number of counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to constitute one and the same instrument. Signature pages from separate
identical counterparts may be combined with the same effect as if the parties
signing such signature page had signed the same counterpart.

 

[SIGNATURE PAGES FOLLOW]

 

  

 

 

  Very truly yours,         MARATHON PATENT GROUP, INC.         By:             
  Name:     Title:  

 

Accepted and Agreed to:       DOUGLAS CROXALL                  

 

  

 

 

